Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Final Office action in response to the Amendment filed on 12/3/2021.
Claim Objections
Claims 1, 3-9 are objected to because of the following informalities:  line 18, “angel” should be “angle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0132615 to Kim et al (hereinafter Kim) in view of US 2011/0175508 to Rechberg et al (hereinafter Rechberg).
Kim discloses [Claim 1] A slide device comprising: a fixed rail 100 configured to be fixed to a main body 10; a moving rail 200 configured to be movable with respect to the fixed rail 100; a guide body 300 disposed in an end region of one side of the fixed rail 100 and including a guide passage 310; a slider 400,800 coupled to the guide body 300 and configured to be slidably movable in a longitudinal direction of the guide body 300 when the moving rail 200 slidably moves; a transfer pin 500 rotatably coupled to the slider 400,800 and configured to be movable along the guide passage 310; an elastic member 700 disposed between and connected to the guide body 300 and the slider 400,800 and configured to be elastically compressed or expanded when the slider moves; and a damper 600 disposed on the body 300 and including a rod, an end portion of the rod being connected to the slider 400,800, wherein the guide passage includes: a first guide passage 311 extending in the longitudinal direction of the guide body 300; and a second guide passage 312 connected to the first guide passage 311 in an end region of the first guide passage 311 and provided to be bent with respect to the first guide passage 311; [Claim 3] The slide device of claim 1, wherein the transfer pin 500 includes (such as shown in Fig. 5A): a pin body; a rotating shaft 550 formed on a first end portion of the pin body and coupled to the slider 400,800; an upper protrusion 520 disposed on a second end portion of the pin body, protruding from one side surface of the pin body, and insertable into a through hole 420 formed in the slider; and a lower protrusion 530 disposed on the second end portion of the pin body, protruding from Claim 4] The slide device of claim 3, of wherein, in a state in which the lower protrusion 530 is positioned in the second guide passage 312 (such as shown in Figs. 8 and 12), an angle (θ1) formed by an inner fixed surface of the second guide passage 312 which the lower protrusion 530 is in contact with a line connecting the lower protrusion 530 and the rotating shaft 540 appears to be more than 90°; [Claim 5] The slide device of claim 4, of wherein, in the state in which the lower protrusion 530 is positioned in the second guide passage 312, the transfer pin is rotatable about the rotating shaft 540 by an angle (θ2); [Claim 6] The slide device of claim 1, wherein the rod of the damper includes (such as shown in Fig. 3): a first coupling head and a second coupling head configured to be coupled to the slider and disposed in the end portion of the rod of the damper 600; and a neck 610 concavely recessed to relatively decrease a cross sectional area of the rod and disposed between the first coupling head and the second coupling head; and wherein the slide includes (such as shown in Fig. 5B) a first insertion protrusion configured to be insertion-coupled to the first coupling head, and a second insertion protrusion configured to be coupled to the second coupling head; [Claim 7] The slide device of claim 6, wherein the first insertion protrusion includes a neck insertion groove 840 into which the neck 610 is to be inserted; [Claim 8] The slide device of claim 6, wherein the second insertion protrusion includes (see attached marked-up copy):  at least two columns spaced apart from each other; and an insertion groove formed between the at least two columns so that the second coupling head is coupled thereto; Claim 9] The slide device of claim 1, wherein the elastic member 700 is disposed at an upper side or a lower side of the guide body.  
The differences being that Kim fails to clearly disclose the limitations in (i) Claim 1 of the second guide passage arranged to form an acute angle with respect to the first guide passage, and wherein the outer corner portion where an outer surface of the first guide passage 311 and an outer surface of the second guide passage 312 meet is formed to be closed and to have a rounded surface; (ii) Claim 3 of the transfer pin including a rotating shaft hole (instead of a rotating shaft 550), and the slider having a rotating shaft (instead of the rotating hole 830) disposed in the rotating shaft hole; (iii) Claim 4 of the angle (θ1) is in a range of 70° to 120°; (iv) Claim 5 of the angle (θ2) is in a range of 10° to 45°.  
Regarding (i), Rechberg discloses a slide device comprising a fixed rail, a moving rail, a guide body including a guide passage 48, wherein the guide passage 48 includes (such as shown in Fig. 4): a first guide passage 64 extending in a longitudinal direction of the guide body; and a second guide passage 60 connected to the first guide passage 64 in an end region of the first guide passage 64 and arranged to form an acute angle with respect to the first guide passage 64, and wherein the outer corner portion where an outer surface of the first guide passage and an outer surface of the second guide passage meet is formed to be closed and to have a rounded surface.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Rechberg, to modify Kim to include the limitations in (i) Claim 1 of the second guide passage arranged to form an acute angle with respect to the first guide passage, and wherein the outer corner portion where an outer surface of the first guide 
Regarding (ii) Claim 3, it would have been obvious and well within the level of one skilled in the art at the time the invention was made to modify Kim such that the transfer pin including a rotating shaft hole (instead of rotating shaft 550), and the slider having a rotating shaft (instead of the rotating hole 830) disposed in the rotating shaft hole, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding (iii) and (iv), it would have been obvious and well within the level of one skilled in the art to modify Kim to include the limitations in (ii) Claim 4 of  the angle (θ1) is in a range of 70° to 120°; (iii) Claim 5 of the angle (θ2) is in a range of 10° to 45°, since such ranges appears to be a matter of design choice, and it appears that the angles of Kim would perform equally as well.
Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Kim fails to teach or fairly suggest the limitations in Claim 1 of the second guide passage arranged to form an acute angle with respect to the first guide passage, and wherein the outer corner portion where an outer surface of the first guide passage 311 and an outer surface of the second guide passage 312 meet is formed to be closed and to have a rounded surface, the examiner respectfully take the position that Rechberg, as stated in the claimed rejection, discloses all of said limitations, and it would have been obvious and well .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
January 24, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637